Title: To George Washington from the New York Committee of Safety, 6 January 1776
From: New York Committee of Safety
To: 



In Committee of Safety, New York January 6th 1776

Capt. John Hodge of New York arrived in the last Night from Lisbon, & left that place Seven weeks ago to Morrow.
He says that on the 8th of October last about S.W. from Cape Clear about 125 Leagues, he met two East India Men & a Cat or North Country Collier, very full of Troops, the first Division of Seven Sail, with five full Regiments bound from Cork to Boston, which first Division had then been nine days from Cork.
That in Bourdeaux he afterwards met with sundry Masters of Vessels who sailed from Cork with the last Division of the said Seven Sail—That the Three Transports he met had not a Convoy, and he did not discover that they had any Guns—That the said Masters of Vessels at Bourdeaux informed him that Officers were recruiting in Ireland, and had raised Six Regiments all roman Catholicks—That the protestants would not enlist—That the said Masters informed him that after the said first Division of Transports had sailed from Cork, a Vessel had been dispatched after them to order them to go to Hallifax to winter—That he was informed by Calder of this port and Capt. Cassels of Philadia and by Capt. Amory, that two Thousand Fishermen were gone from Newfoundland to Boston to cut down the woods before the Army, as was pretended—That in Lisbon he understood that every English Vessel would be

Seized, as soon as the Consent of the King of Portugal could be obtained, who was then absent about Sixty Miles up the River Otagus—That Capt. Sandwich (Son of Lord Sandwich) arrived at Lisbon in an Armed Ship rigged Yatch, on the day before this Examinant left Lisbon—That his Merchant waited on Mr Sandwich, who informed him that if he (Sandwich) had met any of the American Rebels at Sea he would have Seized them—That to avoid a Seizure he came out of Lisbon the next Morning in Ballast, together with Capt. Alexr Guy of Philadia in a topsail Schooner also with Ballast only—That no powder or Arms can be obtained in the ports of France or portugal—And that they cannot be obtained from the ports in the Mediterranean as he was informed, on account of the English Ships of War & Cruizers.
That he did not hear of any french Troops being in the west Indies, or about to go there, until he arrived in New York.
That five Sail of Fishermen were taken in & about the western Islands; that three of them at least were Whalers—That the said five Whalers or fishing Vessels were taken by Commodore Banks in a 74 Gun Ship, and with two Frigates in Company.
That when the Captain of the Man of War or Yatch at Lisbon examined Guy to whom his Vessel belonged, he concealed his Register, and said She belonged to Par & Bulkley; And he this Examinant said his Vessel was his own property.
That by a packet Boat from England, which arrived at Lisbon the day before he saild from thence, he obtained his Majesty’s Speech to parliament, & newspapers of the 28th of Octr.
That there has been great Crops all over Europe—That Lisbon is the best market—Wheat & flour so low in France that it will not bring the first Cost.
That Capt. Cassels had a Letter which he received at Newfoundland from a Gentlemen there, informing him that he would be seized if he did not depart; upon which he fled from thence in Ballast—That he (Hodge) left Capt. Jones in Lisbon.
That by Masters of Vessels both in France & Lisbon he was informed that 25000 Men were intended for the American Service, but whether beside the Troops now in America, or not, he did not understand—And that Transports were arrived at Giberalter to take the British Troops from Thence. A true

Copy of Notes by me taken of the Information given by Captain John Hodge to the Committee of Safety.

John McKesson Secry

